Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 3, 1992, which found that claimant and others similarly situated were employees of Blue Star Mortgage Group, Inc.
*822We find that the record contains substantial evidence to support the Board’s determination that claimant, a mortgage salesperson, and others similarly situated are employees of Blue Star Mortgage Group, Inc., a licensed mortgage broker. Whether an employer-employee relationship exists is a question of fact for the Board to determine. Here, the record establishes that the Blue Star exercised sufficient direction or control over claimant’s activities to create an employment relationship. Moreover, it is well settled that the existence of an independent contractor agreement is not necessarily dis-positive in these cases.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.